Citation Nr: 1725177	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-15 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES

1.  Entitlement to disability rating greater than 20 percent for residuals of bilateral patella fractures with patellofemoral joint narrowing,

2.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from November 1984 to January 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2016 the Board most recently remanded this case.

The issue of entitlement to service connection for a bilateral shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by painful and limited motion on flexion as well as painful motion on extension, but not the equivalent of functional impairment on flexion as limited to 30 degrees, or on extension as limited to 15 degrees.  

2.  The Veteran's left knee disability is manifested by painful and limited motion on flexion as well as painful motion on extension, but not the equivalent of functional impairment of flexion limited to 30 degrees, or of extension limited to 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating based on limitation/painful motion on flexion, and a 10 percent rating based on painful motion on extension, for a combined 20 percent rating for patellofemoral impairment of the right knee are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.71a, Diagnostic Code 5260, 5261 (2015).

2.  The criteria for a 10 percent rating based on limitation/painful motion on flexion, and a 10 percent rating based on painful motion on extension, for a combined 20 percent rating for patellofemoral impairment of the left knee are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.71a, Diagnostic Code 5260, 5261 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran has been assigned a 20 percent rating for residuals of bilateral patella fractures with patellofemoral joint narrowing.

A March 2009 VA orthopedic consultation revealed that on the right, there was +2 effusion.  There was no Baker cyst.  Collateral ligaments were intact with pain on the medial side and with valgus/varus stress test, there was medial joint line pain.  There was crepitus with active range of motion 0 to 120 degrees.  He had a negative patellar grind test.  Infrapatellar facets were non-tender.  There was a negative Lachman test and a tender McMurray test.  On the left, active range of motion was 0 to 120 degrees.  There was a slightly tender medial joint line.  Collateral ligaments were intact to valgus/varus stress test.  Lachman and McMurray tests were negative.  There was no effusion and no warmth.  X-rays showed a patellar tilt to lateralization.  On x-ray of the patellofemoral, there was spurring, right knee greater than left knee as well as tricompartmental narrowing increasing on medial side of both knees, right greater than left.  The assessment was moderate to severe degenerative joint disease, bilateral knees with patellofemoral degenerative joint disease.  

In June 2009, the Veteran was afforded a VA examination.  It was noted that the Veteran had previously undergone surgery on his knees in October 1990 when large lateral meniscal fragments were excised from both patellae.  Currently March 2009 x-rays revealed the right knee bone to bone and that the left knee was compensating for the right knee.  He was wearing bilateral knee braces.  On the right side, there was a constant ache like a toothache.  He got injections in the right knee with four per year.  The Veteran reported that there had been a progressive worsening.  On the left, there was no deformity, giving way, instability, pain, weakness, or incoordination.  The Veteran had stiffness and decreased speed.  There were no episodes of dislocation or subluxation..  The Veteran had locking one to three times a month.  There was no effusion and no symptoms of inflammation.  The Veteran had flare-up which were moderate and occurred every 1-2 months and lasted 3 to 7 days.  They occurred with overuse.  There was no effect on range of motion or functional impairment during flare-ups.  On the right there was no deformity, giving way, pain, or instability, but the Veteran did have stiffness and decreased speed.  He did not have weakness, incoordination, episodes of dislocation or locking or effusions.  The Veteran had swelling and tenderness as well as crepitus.  He also experienced severe flare-ups which occurred weekly and lasted hours.  Overuse caused these flare-ups.  He had limited ability to stand and walk and ambulated with an antalgic gait.  Range of motion testing on the left was normal with no pain.  On the right, extension was full and flexion was limited to 130 degrees.  There was no additional limitation or pain with three repetitions.  There was no ankylosis.  X-rays showed degenerative narrowing of the right medial femoral tibial compartment which was greater than the left side.  There was a degree of lateral translation of the right tibia and mild patellar spurring noted bilaterally.  There was no suprapatellar effusion and no acute bony abnormality identified.  It was noted that the Veteran was a contractor and had lost five weeks from work over the past year.  The diagnosis was bilateral patellofemoral joint narrowing, residual patella fractures with significant effects on employment.  His knees also resulted in mild impairment for chores, recreation, traveling, and shopping; and moderate impairment on exercise and sports.  

In June 2009, Dr. A.B. stated that the Veteran had a lot of patellofemoral crepitus.  There was some varus alignment of the right knee and also probable medial compartment wear.  

In June 2009, Dr. R.P. indicated that the Veteran had knee pain and wore heavy knee braces; he had gained 30 pounds.  This physician's clinical records reflected this information.  In addition, July 2009 records noted that a magnetic resonance imaging (MRI) showed a tear of the posterior horn of the medial meniscus and degeneration of the patella.  He also had knee effusion.  The Veteran underwent surgery on August 24, 2009.  He had a right knee arthroscopic partial medial meniscectomy and an arthroscopic medical femoral chondroplasty.  

In April 2010, Dr. A.B. indicated that the Veteran was morbidly obese and had a long history of knee problems.  He had a near bone-against-bone situation in the medial compartment and patellofemoral compartment.  His symptoms were only partially relieved after arthroscopic chondroplasty followed by hyaluronic acid injections and pain medications.  His range of motion was 0-120 degrees, but when he was weight bearing, he had significant pain and a limp.  He had varus deformity due to the bone-against-bone situation in the medial compartment.  It was indicated that the Veteran could benefit from a total knee replacement, but, because of his age and weight, that procedure was being delayed as long as possible.  

In August 2010, the Veteran was examined again.  The Veteran reported having instability, pain, weakness, decreased speed, effusions, swelling, and tenderness of the knees.  The Veteran reported flare-ups of moderate to severe degree which occurred every couple of days and lasted for hours.  Walking and movement precipitated these episodes.  The Veteran wore a brace and was unable to stand for more than a few minutes or walk more than few yards.  Range of motion was zero to 130 degrees in both knees.  There was pain on repetitive motion, but no additional functional impairment.  There was crepitus on active range of motion bilaterally.  There was no ankylosis.  The August 2010 x-rays of the right knee showed degenerative changes and x-rays of the left knee showed mild narrowing of the medial knee joint compartment.  The Veteran was employed full-time, but had lost five weeks of time from work.  The knee condition prevented exercise, recreation, and sports.  There was severe impairment of traveling; moderate impairment of traveling; moderate impairment of chores, shopping, and driving; and mild impairment for bathing and dressing.

In December 2016, the Veteran was afforded a VA examination.  Range of motion testing of the right knee was from full extension at zero degrees to 96 degrees of flexion.  The Veteran demonstrated pain on both extension and flexion, but it did not cause functional loss.  There was no pain on weight bearing, objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, or crepitus.  Range of motion testing of the left knee was from full extension at zero degrees to 95 degrees of flexion.  The Veteran demonstrated pain on both extension and flexion, but it did not cause functional loss.  There was no pain on weight bearing, objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, or crepitus.  The Veteran was able to perform repetitive testing and there was no change in function.  When the examiner was asked if pain, weakness, fatigability or incoordination significantly limited functional ability of both knees with repeated use over a period of time, the examiner was unable to say without mere speculation.  Both knees demonstrated full strength.  There was no ankylosis of either knee.  There was no recurrent subluxation, instability, or effusion.  There was no joint instability on testing bilaterally.  There were no shin splints, bilaterally. The examiner noted that the Veteran had undergone right knee meniscectomy surgery in 2009 which resulted in residual pain.  The examiner also noted that the Veteran had undergone left knee meniscectomy surgery in 2010 and had residual pain.  The Veteran had a right knee scar which was non-tender and measured in length 5cm by the width of 0.5cm.  The Veteran had a left knee scar which was non-tender and measured in length 6 cm by in width 0.6 cm.  The Veteran did not have functioning which was so diminished in either leg that amputation with prosthesis would have equally served him.  It was noted that the Veteran worked full-time, but his bilateral knee condition impacted his work as he could not performed prolonged sitting or walking, climb stairs, or bend due to knee pain.  There was no evidence of pain on passive range of motion testing.  There was no evidence of pain when the knee joints were used in non-weight bearing.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman v McDonald, 28 Vet. App. 346 (2016).

The Board notes that the most recent VA examination was adequate per Correia.  In this case, the Court required a pain assessment in an examination in order for the examination to be adequate:  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  The VA examination report indicated that there was no such pain in this case.

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  Diagnostic Code 5010 is rated on limitation of motion as degenerative arthritis.  The Veteran has been awarded the maximum 20 percent rating for two major joints.  

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from zero degrees to 140 degrees.  It is possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability or under Diagnostic Code 5258-9 for cartilage impairment.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

In considering the applicability of other diagnostic codes that may also be separately rated, the Board notes that Diagnostic Codes 5258-9, which concerns injury to cartilage of the knee.  Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The VA Office of General Counsel has stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259.  The removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  VAOPGCPREC 9-98 (Aug. 14, 1998).  However, as noted, the symptoms may not duplicate symptoms already compensated under another code.  See Esteban.  

Under Diagnostic Code 5262, malunion impairment of the tibia or fibula with a slight knee or ankle disability will be assigned a 10 percent rating, malunion of the tibia and fibula with malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and non-union of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

In this case, the Veteran did not demonstrate compensably disabling limitation of flexion or extension during the appeal period.  However, the Board finds credible that the Veteran demonstrated pain on both flexion and extension throughout the appeal period.  Therefore, if each knee was rated based on limitation of motion, each knee would be assigned 10 percent separate ratings for flexion and for extension.  A higher rating is not warranted as the functional impairment of either knee on flexion was not limited to 30 degrees, and on extension was not limited to 15 degrees.  The Veteran did not demonstrate instability or subluxation nor did he have shin splints or ankylosis.  Although the Veteran underwent a symptomatic meniscectomy for each knee, prior to the surgeries, he did not have dislocation and afterwards, he did not have any residuals other than pain.  The pain is contemplated by and cannot be separated from the painful limitation of motion.  In addition, although there was residual scarring, it is not symptomatic or compensable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The scarring of each knee is not deep, non-linear, or measuring an area or areas of 144 square inches or more, nor is the scarring unstable, painful, or productive of any functional impairment.

In sum, the Veteran's right knee disability warrants a 10 percent rating based on painful and limited motion on flexion and a separate 10 percent rating based on painful motion on extension.  Likewise, the left knee disability warrants a 10 percent rating based on painful and limited motion on flexion and a 10 percent rating based on painful motion on extension.  Per 38 C.F.R. § 4.25, each knee has a combined rating of 20 percent.  As such, it is more advantageous to the Veteran to be rated based on Diagnostic Codes 5260 and 5261 for each knee.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a combined 20 percent rating for each knee separately.  



ORDER

A 10 percent rating based on limitation/painful motion on flexion, and a 10 percent rating based on painful motion on extension, for a combined 20 percent rating for patellofemoral impairment of the right knee, is granted, subject to the law and regulations governing the payment of monetary benefits.

A 10 percent rating based on limitation/painful of motion on flexion, and a 10 percent rating based on painful motion on extension, for a combined 20 percent rating for patellofemoral impairment of the left knee, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Board remanded this case in May 2016, in pertinent part, for a VA examination.  The Veteran was then examined in December 2016.  The examiner provided a negative opinion, but the sole rationale was that there was no statement, symptoms, or diagnosis of bilateral shoulder disability during service.  This rationale is insufficient as VA regulations contemplate diagnoses after service.  See 38 C.F.R. § 3.303(d).  Thus, a medical addendum should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current bilateral shoulder disability had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should consider the Veteran's assertions that he has had bilateral shoulder complaints since service.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  The rationale should not be limited to the fact that there is no inservice diagnosis/treatment.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the remaining claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


